Order modified so as to provide that Rosalie F. Janoer shall be awarded the sum of $300 for services rendered in connection with the appeal, in place of the $1,000 awarded contingently, said amount to be payable as provided by the order appealed from in respect to the sum of $1,619. Upon such payment being made, all claim of Rosalie F. Janoer against Fritz L. Schmidt, Jr., shall be discharged. No opinion. Settle order on notice. Present — Dowling, P. J., Merrell, Finch, McAvoy and Proskauer, JJ.